Citation Nr: 1010050	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  07-05 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
chondromalacia and arthritis of the right knee, status post 
chronic anterior ligament (ACL) tear, partial meniscectomy, 
synovectomy and total knee replacement, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an increased rating for service-connected 
degenerative joint disease of the left knee, currently 
evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to 
October 1978 and from October 1981 to July 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In December 2008, the Board remanded this matter to the RO to 
provide proper VCAA notice, obtain recent VA treatment 
records and to provide the Veteran with a VA examination.  
After accomplishing the requested actions to the extent 
possible, the RO continued the denial of the claim, as 
reflected in the January 2010 supplemental statement of the 
case (SSOC), and returned this matter to the Board for 
further appellate consideration.

In the August 2005 notice of disagreement, the Veteran 
alleged that he was unable to work since 1998.  This 
correspondence reasonably raises an issue of entitlement to a 
total disability rating for individual unemployability 
(TDIU).  In his substantive appeal and accompanying 
correspondence, received in February 2007, the Veteran noted 
that his right knee disability had aggravated his back, hips, 
shoulders and feet. The Veteran also indicated he wished to 
file service connection claims for acute renal failure, 
fatigue, depression and mental anguish as secondary to his 
service-connected knee disabilities 

Based on the foregoing, the issues of entitlement to a TDIU 
and entitlement to service connection for a back disorder, 
bilateral hip disorder, bilateral shoulder disorder, 
bilateral foot disorder, acute renal failure, fatigue, 
depression and mental anguish all secondary to his service-
connected knee disability have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

FINDINGS OF FACT

1.  The evidence of record shows that prior to November 30, 
2004, the Veteran's service-connected right knee disability 
is characterized by X-ray evidence of arthritis, limited 
range of motion with flexion limited to 100 degrees and 
extension limited to 5 degrees, and additional functional 
loss due to pain.  

2.  The medical evidence of record reveals that prior to 
November 30, 2004, the Veteran's right knee had slight 
instability with +1 laxity and giving way.

3.  The evidence of record shows that between January 1, 
2005, and September 12, 2006, the Veteran's service-connected 
right knee disability was manifested by limited flexion to 
110 degrees and limited extension to 25 degrees at the worst 
with additional functional loss due to pain. 

4.  The medical evidence of record indicates that between 
January 1, 2005, and September 12, 2006, the Veteran's right 
knee had slight instability.

5.  The medical evidence of record shows that as of November 
1, 2007, the Veteran's service-connected right knee 
disability demonstrated chronic residuals of the total knee 
replacement consisting of severe painful motion.  

6.  The evidence of record shows the Veteran's service-
connected left knee disability is characterized by X-ray 
evidence of arthritis, limited range of motion with flexion 
limited to 100 degrees and extension limited to 7 degrees and 
additional functional loss due to pain with no instability.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for service-connected chondromalacia and arthritis of 
the right knee, status post chronic ACL tear, partial 
meniscectomy, synovectomy and total knee replacement prior to 
November 30, 2004 are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5258-5262 
(2009).

2.  The schedular criteria for a separate rating of 10 
percent for instability of the Veteran's service-connected 
chondromalacia and arthritis of the right knee, status post 
chronic ACL tear, partial meniscectomy, synovectomy and total 
knee replacement prior to November 30, 2004 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2009).

3.  The schedular criteria for an evaluation of 40 percent 
for service-connected chondromalacia and arthritis of the 
right knee, status post chronic ACL tear, partial 
meniscectomy, synovectomy and total knee replacement between 
January 1, 2005 and September 12, 2006 have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5261 (2009).
 
4.  The schedular criteria for a separate rating of 10 
percent for instability of the Veteran's service-connected 
chondromalacia and arthritis of the right knee, status post 
chronic ACL tear, partial meniscectomy, synovectomy and total 
knee replacement between January 1, 2005 and September 12, 
2006 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (2009).

5.  The schedular criteria for an evaluation of 60 percent 
for service-connected chondromalacia and arthritis of the 
right knee, status post chronic ACL tear, partial 
meniscectomy, synovectomy and total knee replacement as of 
November 1, 2007 have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2009).

6.  The schedular criteria for an evaluation in excess of 20 
percent for service-connected degenerative joint disease of 
the left knee are not met for the entire appeals period.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5256-5262 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, section 5103(a) requires, 
at a minimum, that the Secretary (1) notify the claimant that 
to substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic Codes," and that 
the range of disability applied may be between 0 percent and 
100 percent "based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon 
employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), vacated on other grounds sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA 
notice need not be veteran specific, or refer to the effect 
of the disability on "daily life").

Regarding VA's duty to notify, VCAA letters dated in May 2005 
and January 2009 notified the Veteran that he may submit 
evidence showing that his service-connected bilateral knee 
disabilities have increased in severity.  The RO informed the 
Veteran of the types of medical or lay evidence that he may 
submit.  Specifically, the Veteran was informed that evidence 
that may show an increase in severity might be a statement 
from his doctor containing physical and clinical findings, 
results from laboratory tests or x-rays and the dates of 
examinations and tests.  He was also informed that he could 
provide lay statements from individuals who are able to 
describe from their own knowledge and personal observations 
in what manner his disability has become worse.  The January 
2009 letter notified the Veteran that he could provide 
statements from his employer as to job performance, lost time 
or other information regarding how his condition affects his 
ability to work.  The Veteran was informed of his and VA's 
respective duties for obtaining evidence.  The January 2009 
letter also notified the Veteran of how VA determines 
disability ratings and effective dates.  

The May 2005 letter was sent to the Veteran prior to the July 
2005 rating decision.  The VCAA notice with respect to the 
elements addressed in this letter was therefore timely.  See 
Pelegrini, 18 Vet. App. at 120.  The January 2009 VCAA notice 
was sent after the initial adjudication of the Veteran's 
claims.  Nevertheless, the Board finds that this error was 
not prejudicial to the Veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of 
the supplemental statement of the case issued in January 2010 
after the notice was provided.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a statement of the case or supplemental statement of 
the case, is sufficient to cure a timing defect).  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  
Accordingly, the Board finds that VCAA letters dated in May 
2005 and January 2009 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to VA's duty to assist, the Board finds that VA 
has fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  The claims file contains the Veteran's service 
treatment records, VA treatment records and VA examination 
reports dated in June 2005 and May 2009.

The Board notes that the VA examiners in June 2005 and May 
2009 documented in detail the Veteran's symptoms of his 
bilateral knee disabilities and the effect those symptoms 
have on his daily functioning.  Accordingly, the Board has 
determined that the VA examinations conducted in June 2005 
and May 2009 are adequate for rating purposes.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, as noted in the Introduction, the Board 
previously remanded these issues in December 2008 in order 
provide the Veteran with proper VCAA notice, obtain any 
outstanding VA treatment records and to provide the Veteran 
with another VA examination for his service-connected 
bilateral knee disabilities.  The Board observes that the RO 
sent the Veteran a VCAA letter dated in January 2009 that 
complies with Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008).   
VA treatment records dated from October 2006 to April 2009 
have been associated with the claims file.  In addition, the 
record contains a May 2009 VA examination that evaluates the 
Veteran's current manifestations of his bilateral knee 
disabilities.  Accordingly, the Board finds that there has 
been substantial compliance with the December 2008 remand 
directives.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Additionally, the claims file contains the Veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and it concludes that he has not 
identified further available evidence not already of record.  
Therefore, the Board finds that all relevant facts have been 
developed properly and sufficiently in this appeal and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.

II.  Merits of the Claims for Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2009).  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 
(2009).  When the evidence is in relative equipoise, the 
Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

The Veteran's statements describing the symptoms of his 
service-connected disorders are considered competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be considered with the 
clinical evidence of record and in conjunction with the 
pertinent rating criteria. 

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2009). Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on 
movement.  38 C.F.R. § 4.45 (2009).  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
misaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).  The United States Court of Appeals for 
Veterans Claims has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination and pain 
on motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In addition, arthritis shown by X-ray studies is rated based 
on limitation of motion of the affected joint.  When 
limitation of motion would be noncompensable under a 
limitation of motion code, but there is at least some 
limitation of motion, a 10 percent rating may be assigned for 
each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2009).  Diagnostic Code 5010, used for 
rating traumatic arthritis, directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent may be applied to each such major joint 
or group of minor joints affected by limitation of motion.  
The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. § 
4.71a, Diagnostic Code 5003, Note 1.  


Right Knee

Prior to November 30, 2004, the Veteran's service-connected 
chondromalacia and arthritis of the right knee, status post 
chronic anterior ligament (ACL), partial meniscectomy and 
synovectomy was evaluated as 30 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  In a July 2005 
rating decision, the evaluation of the Veteran's service-
connected chondromalacia and arthritis of the right knee, 
status post chronic ACL tear, partial meniscectomy, 
synovectomy and total knee replacement was increased from 30 
percent to 100 percent for convalescence for the period of 
November 30, 2004 to December 31, 2004, under 38 C.F.R. § 
4.30.  An evaluation of 30 percent was reassigned, effective 
January 1, 2005, under Diagnostic Code 5010-5260.  A  
December 2006 rating decision also granted a temporary 100 
percent evaluation for total knee arthroplasty under 38 
C.F.R. § 4.71a, Diagnostic Code 5055 for the period of 
September 12, 2006 to October 31, 2007.  An evaluation of 30 
percent was reassigned, effective November 1, 2007, under 
Diagnostic Code 5010-5260.

The Board notes that the Veteran was rated under Diagnostic 
Code 5010 as there was X-ray evidence of arthritis of the 
right knee.  Arthritis shown by X-ray studies is rated based 
on limitation of motion of the affected joint.  Diagnostic 
Codes 5260 and 5261 address limitation of motion of the knee.  

Throughout the appeal, the Veteran has been evaluated under 
Diagnostic Code 5010 and 5260, limitation of flexion.  In 
addressing the Veteran's claim for increase rating, the Board 
will review the criteria under Diagnostic Code 5260, in 
addition to the criteria noted under other Diagnostic Codes 
addressing knee disorders.  See 38 C.F.R. § 4.71, Diagnostic 
Codes 5010, 5055, 5256-5263.    

Under Diagnostic Code 5260 for limitation of flexion, a 10 
percent disability rating is warranted for flexion limited to 
45 degrees; a 20 percent disability rating is assigned for 
flexion limited to 30 degrees; and a 30 percent disability 
rating is assigned for flexion limited to 15 degrees.  See 38 
C.F.R. § 4.71a (2009).  In addition, the Board notes that 
separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both currently codified under 38 C.F.R. § 4.71a, 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-04 (2004).  Diagnostic Code 5261 for limitation 
of extension of the leg provides that a 10 percent disability 
rating is warranted for extension limited to 10 degrees; a 20 
percent disability rating is assigned for extension limited 
to 15 degrees; a 30 percent disability rating is warranted 
for extension limited to 20 degrees; a 40 percent disability 
rating is assigned for extension limited to 30 degrees; and a 
50 percent disability rating is warranted for extension 
limited to 45 degrees.  See 38 C.F.R. § 4.71a.

Prior to November 30, 2004

The Board observes that the RO determined that the Veteran's 
right knee disorder warranted a 20 percent disability 
evaluation for limitation of motion with X-ray evidence of 
involvement of two or more major joints and an additional 10 
percent rating for functional loss due to pain under 38 
C.F.R. § 4.40 and DeLuca.  

A September 2004 VA orthopedic consultation reported revealed 
that the Veteran complained of right knee pain with catching 
and locking of the right knee in flexion.  The physician 
noted that the Veteran walked with a cane and he was able to 
ambulate about two blocks before stopping due to pain.  The 
physician noted that there was no effusion.  He was able to 
flex the right knee to 100 degrees.  Extension of the right 
knee was limited to 5 degrees.  He was unable to squat.  
There was evidence of mild crepitance with range of motion 
and popping of the medial meniscus was palpable on full 
extension.  The Veteran had stable varus and valgus stress 
test and negative Lachman's tests.  The right knee had 1+ 
laxity during the anterior drawer test.  He also had a 
positive McMurray's test.  

An October 2004 VA orthopedic record revealed that the 
Veteran reported a history of right knee pain.  He described 
occasional locking.  The Veteran had no effusion of the right 
knee.  Range of motion was from 5 to 100 degrees with mild 
crepitus.  Medial meniscus popping was palpable on full 
extension.   The right knee had 1+ laxity during the anterior 
drawer test and a positive McMurray's test.  The physician 
noted that the Veteran had a medial meniscus tear of the 
right knee.  

Prior to November 30, 2004, the evidence of record shows that 
the Veteran did not have a compensable evaluation for 
limitation of flexion as the Veteran was able to flex his 
right knee to 100 degrees.  Even considering an additional 
rating for functional loss due to pain, the Veteran's current 
symptomatology of the right knee would not warrant a rating 
excess of 30 percent under Diagnostic Code 5260.  Moreover, 
the maximum rating under Diagnostic Code 5260 is 30 percent 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  As the Veteran is already in receipt 
of the maximum rating under the code, he is not entitled to 
an increased rating under Diagnostic Code 5260.

The Board has also considered alternative diagnostic codes 
through which the Veteran may obtain an increased disability 
rating.  The diagnostic codes that provide a disability 
evaluation in excess of 30 percent for a disability of the 
knee are Diagnostic Codes 5256 and 5262.  In this case, the 
evidence of record does not show that the Veteran has 
ankylosis associated with his service-connected right knee 
disability or nonunion of the tibia or fibula.  Therefore, a 
higher disability rating is not available under the criteria 
set forth in Diagnostic Codes 5256 and 5262.  38 C.F.R. § 
4.71a, Diagnostic Codes 5256 and 5262.

The Board recognizes that separate evaluations may be 
assigned for right knee limitation of extension and flexion, 
as well as for instability.  The Board notes that separate 
ratings may be assigned for arthritis with limitation of 
motion of a knee (Diagnostic Codes 5003-5010) and for 
instability of a knee (Diagnostic Code 5257). VAOPGCPREC 23-
97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997) 
and VAOPGCPREC 9-98 (August 14, 1998), published at 63 Fed. 
Reg. 56,704 (1998).  Further, separate ratings for flexion 
and extension may be assigned. VAOPGCPREC 9-04 (September 17, 
2004), published at 69 Fed. Reg. 59,990 (2004).

The Board notes that the evidence of record shows that the 
Veteran's extension of the right knee was limited to 5 
degrees prior to November 30, 2004.  Under Diagnostic Code 
5261, limitation of extension to 5 degrees is noncompensable.  
Thus, the Veteran is not entitled to an additional separate 
rating under Diagnostic Code 5261.  

However, the Board finds that a separate disability rating is 
warranted under Diagnostic Code 5257 for instability of the 
right knee.  Under Diagnostic Code 5257, recurrent 
subluxation or lateral instability is rated as 10 percent 
disabling if slight, 20 percent disabling if moderate and 30 
percent disabling if severe.  The Board notes that the 
Veteran reported subjective complaints of pain, catching and 
locking of the right knee.  There is objective medical 
evidence indicating that the Veteran's right knee was 
slightly unstable with a notation of 1+ laxity during the 
anterior drawer's test and a positive McMurray's test.  The 
Board notes that +1 means that the physician determined that 
the Veteran had mild laxity.  See THE MERCK MANUAL OF DIAGNOSIS 
AND THERAPY, INJURIES AND POISONINGS, FRACTURES, DISLOCATIONS AND 
SPRAINS.  In the November 2004 claim, the Veteran stated that 
his right knee has given out on him causing him to fall.  He 
discussed two specific instances where he injured himself in 
the last year.  The Veteran also noted that he used a cane to 
ambulate.  Based on the level of laxity found on physical 
examination and that the Veteran reported occasional locking 
and giving way of the knee, the Board concludes that the 
evidence reveals that the Veteran's right knee instability is 
slight.  Accordingly, a separate 10 percent disability rating 
is warranted under Diagnostic Code 5257 for slight 
instability of the right knee prior to November 30, 2004.  

Between November 30, 2004 and January 1, 2005

The Veteran underwent right knee arthroscopic surgery with 
partial meniscectomy on November 30, 2004. The RO granted a 
temporary 100 percent rating for convalescence following 
surgery, effective from November 30, 2004 to December 31, 
2005.  See 38 C.F.R. § 4.30.  The 100 percent rating in 
effect during this period is the maximum rating possible 
under all potentially applicable rating criteria.  The 
Veteran cannot be awarded more than 100 percent under 
schedular criteria at any given time.  See 38 C.F.R. § 4.71a.  




Between January 1, 2005 and September 12, 2006

The Veteran was provided with a VA examination in June 2005.  
He reported that his right knee has become worse over the 
past four years.  He had constant sharp pain of the right 
knee.  The Veteran noted that he had flare-ups, which 
occurred two to three times a month lasting several days.  
The flare-ups were usually precipitated by twisting his knee.  
During a flare-up, he would refrain from doing the dishes and 
riding the lawn mower.  There was no loss of motion.  He 
reported a snapping sensation of the right knee and his knee 
giving way.  The Veteran also indicated that he had swelling, 
but no redness, warmth, fatigability, locking or stiffness.  
He used a cane most of the time.  He did not use crutches or 
corrective shoes.  The Veteran stated that at the most he was 
able to walk seven to ten minutes at a time.  In addition, he 
could walk in a grocery store for approximately 30 minutes at 
the most.  There were no other effects on his daily life 
except for participation in sports.  Physical evaluation of 
the Veteran revealed that he walked with cane in his right 
hand and he had a slight limp.  Range of motion of the right 
knee revealed that the Veteran's extension was limited to 25 
degrees and flexion was limited to 120 degrees.  He reported 
pain at the end of flexion and pain when he attempted to 
extend past 25 degrees.  There was also some guarding of 
motion of the right knee for extension and flexion.  The 
Veteran indicated that he had pain in the right knee with 
repetitive motion, but there was no change in range of 
motion.  Strength in the right knee was normal and there was 
no pain on repetitive motion.  The Veteran had a positive 
McMurray's test with respect to the right knee.  The examiner 
noted some bogginess of the infrapatellar area of the right 
knee, but he could not tell if there was definite effusion.  
Drawer test for the right knee was negative.  There was no 
medial or lateral ligamentous laxity, redness, increased 
warmth or abnormal motion of the right knee.  The Veteran had 
stated tenderness to palpation of the medial joint line of 
the right knee.  There was no evidence of unusual shoe wear 
or breakdown.  The examiner also noted that the Veteran did 
not have ankylosis of the right knee.  

In the August 2005 notice of disagreement, the Veteran 
asserted that he had right knee pain all of the time.  He 
noted that ever since the knee surgery in November 2004 his 
right knee had become worse.  The Veteran reported that he 
was having a hard time just getting out of a chair and that 
he had many problems with falling due to his right knee 
disorder.  

A September 2005 VA treatment record reveals that the Veteran 
had positive varus of the right knee.  Extension of the right 
knee was limited to 5 degrees and flexion was limited to 110 
degrees.  A November 2005 physical therapy consultation 
report revealed that the Veteran had moderate antalgic gait 
using a single-point cane in the right had for right side 
pain and deficit.  Range of motion of the right knee measured 
15 degrees to 115 degrees.  The Veteran's right knee had at 
least minimal functional strength in compromised range of 
motion.  An August 2006 orthopedic evaluation revealed that 
the Veteran had positive patellofemoral crepitance of the 
right knee and positive Lachman's test.  Range of motion of 
the right knee was from 10 degrees to 110 degrees with pain.  

Based on the foregoing, the Board finds that the evidence of 
record shows that the Veteran's right knee flexion was 
limited to 110 degrees with pain at worst between January 1, 
2005 and September 12, 2006.  Thus, the Veteran does not meet 
the requirements for a compensable rating under Diagnostic 
Code 6260.  However, the Board notes that extension of the 
Veteran's right knee was limited to between 5 and 25 degrees 
during the pertinent time period.  The Board notes that under 
Diagnostic Code 5261 extension limited to 20 degrees warrants 
a 30 percent rating and extension limited to 30 degrees 
warrants a 40 percent disability rating.  

In this case, medical evidence indicates that the worst 
extension was limited to 25 degrees between January 1, 2005 
and September 12, 2006.  The June 2005 VA examination also 
indicated functional loss of decreased mobility and strength.  
Although the Veteran's limited extension does not fully 
warrant an increased rating under Diagnostic Code 5261, in 
light of the Veteran's increased functional loss, the Board 
finds an increased rating of 40 percent is warranted.  Due to 
the Veteran's right knee disability, specifically his limited 
motion, the medical evidence indicates it is difficult for 
him to walk more than seven minutes at a time and he is only 
able to walk around a grocery store for a maximum of 30 
minutes.  The Veteran reported difficulty getting out of 
chairs and he had problems with falling due to his knee.  
Furthermore, during flare-ups, which occurred about twice a 
month, he was unable to use his lawn mower or wash dishes.  
Thus, the disability had an overall severe effect on the 
Veteran's daily and occupational life, secondary mostly to 
pain and limited motion.  Taking into account his functional 
loss coupled with extension limited to 25 degrees in his 
right knee, the Board finds an increased rating of 40 percent 
is warranted January 1, 2005 and September 12, 2006 for his 
right knee disability under Diagnostic Code 5261.

The Board has considered alternative diagnostic codes through 
which the Veteran may obtain an increased disability rating.  
The only other code that provides a disability evaluation in 
excess of 40 percent for a disability of the knee is 
Diagnostic Codes 5256.  In this case, the evidence of record 
shows that the Veteran does not have ankylosis of the right 
knee.  Therefore, a higher disability rating is not available 
under the criteria set forth in Diagnostic Code 5256.  38 
C.F.R. § 4.71a, Diagnostic Codes 5256 and 5262.

The Board has also considered whether the Veteran is entitled 
to a separate rating under Diagnostic Code 5257 for recurrent 
instability or subluxation of the right knee.  The board 
observes that in the June 2005 VA examination the Veteran 
complained of a snapping sensation in his right knee and 
instances where his right would give way.  Although, the 
drawer test was negative for the right knee and the examiner 
found no evidence of medial or lateral ligamentous laxity, 
the Veteran had a positive McMurray test indicating a problem 
with the meniscus.  In September 2005, the Veteran 
demonstrated objective signs of lateral instability with a 
positive varus test of the right knee.  Furthermore, a 
Lachman test was positive for the right knee in an August 
2006 VA evaluation indicating an ACL tear.  Thus, the Board 
has determined that the evidence of record shows that the 
Veteran has slight instability of the right knee.  The 
Veteran complained of his right knee giving way and there is 
objective evidence of ligament laxity.  However, the Veteran 
reported that he was able to perform most daily activities 
except walking for more than seven minutes at a time and 
participation in sports.  Thus, overall, any current 
instability is slight.  Accordingly, the Board finds that the 
Veteran had slight instability of the right knee between 
January 1, 2005 and September 12, 2006 warranting a separate 
10 percent evaluation under Diagnostic Coe 5257.  

Between September 12, 2006 and November 1, 2007

The Veteran underwent a total left knee arthroplasty on 
September 12, 2006.  Pursuant to regulation, the RO granted a 
temporary 100 percent rating, effective from September 12, 
2006 to October 31, 2007.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5055.  The 100 percent rating in effect during this 
period is the maximum rating possible under all potentially 
applicable rating criteria.  Specifically, Diagnostic Code 
5055 provides that the veteran is entitled to a 100 percent 
schedular rating for the first year following implantation of 
prosthesis.  Id.  As the Veteran has received the maximum 
rating allowable for a total knee replacement for the period 
of time from September 12, 2006 to November 1, 2007, there is 
no issue in controversy with regard to that specific time 
period.  See AB v. Brown, 6 Vet. App. 35 (1993).

As of November 1, 2007

The Board notes that after the one year temporary total 
rating for total right knee replacement, the RO assigned the 
Veteran's service-connected right knee disability to a 30 
percent disabling rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5260.  The assignment of a particular diagnostic 
code is completely dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

In this case, the Board finds that Diagnostic Code 5055 is 
more applicable than Diagnostic Code 6260 as Diagnostic Code 
5055 pertains specifically to the disability at issue, right 
total knee replacement, and it provides specific guidance as 
to how symptoms of this disability are to be evaluated. 

The Veteran was also rated under Diagnostic Code 5010.  
However, that Diagnostic Code, as well as Diagnostic Code 
5003, is no longer relevant, because the Veteran underwent 
total right knee replacement surgery to alleviate his 
arthritis.  With an artificial knee now in place, the Veteran 
no longer has arthritis of the knee.

The Board further notes that ceasing to utilize Diagnostic 
Code 5010 will have no impact on the Veteran's claim since 
both Diagnostic Code 5003 and 5055 require the Board to 
consider range of motion of the Veteran's right knee.  The 
only difference is that Diagnostic Code 5003 brings into play 
Diagnostic Code 5260, which Diagnostic Code 5055 does not.  
The maximum rating available under Diagnostic Code 5260 is 30 
percent, which is the minimum rating allowed to be assigned 
after a total knee replacement under Diagnostic Code 5055.

Diagnostic Code 5055 provides the rating criteria for 
prosthetic replacement of a knee joint.  Under this Code, for 
one year following implantation, the knee joint warrants an 
evaluation of 100 percent.  This one year period commences 
after the initial one month 100 percent rating assigned under 
38 C.F.R. § 4.30 following hospital discharge.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055, Note (1).  Thereafter, where 
there are chronic residuals consisting of severe painful 
motion or weakness in the affected extremity, a 60 percent 
evaluation is warranted.  Where there are intermediate 
degrees of residual weakness, pain or limitation of motion, 
the disability is rated by analogy to Diagnostic Codes 5256, 
5261 or 5262.  The minimum evaluation is 30 percent.

A December 2007 VA treatment record reveals that the Veteran 
continued to complain of vague localized pain in his right 
lower extremity since the total knee replacement.  He also 
reported that he has had several falls.  Evaluation of the 
right knee revealed no laxity in extension or flexion to 30 
degrees.  There was evidence of +2 laxity at 90 degrees of 
flexion.  A March 2008 VA treatment shows the Veteran had 
consistent complaints of pain and looseness of his right 
knee.  There were no signs of loosening, swelling or 
erythema.  The physician noted that the Veteran had excellent 
full range of motion from zero to 120 plus degrees.

The Veteran underwent another VA examination in May 2009.  
The examiner noted that the Veteran had right knee deformity 
with pain, stiffness, swelling and tenderness.  The Veteran 
reported weekly flare-ups that were severe; lasting hours.  
These flare-ups significantly affected the Veteran's 
mobility.  The examiner reported that the Veteran had poor 
propulsion.  There was evidence of abnormal weight bearing, 
such as increased wear on the outside edge of his right heel.  
The examiner found bony joint enlargement, effusion and 
tenderness of the right knee.  The Veteran demonstrated 
subpatellar tenderness.  The examiner noted that there was 
objective evidence of pain with active motion.  The Veteran 
was able to flex the right knee to 100 degrees.  Extension 
was limited to 5 degrees.  There was objective evidence of 
pain following repetitive motion, but there were no 
additional limitation after three repetitions of range of 
motion.  There was no evidence of joint ankylosis.  The 
examiner noted that the Veteran was not employed.  He 
determined that the Veteran's right knee had a severe affect 
on the following usual daily activities: chores, shopping, 
recreation, traveling, bathing and driving on long trips.  He 
determined that the Veteran was prevented from engaging in 
any sports.  His right knee disorder had a moderate affect on 
dressing, toileting, grooming and driving on short trips.  

In light of the above evidence, the Board finds that the 
veteran is entitled to an evaluation of 60 percent disabling 
for his right total knee replacement.  As discussed above, 
the Veteran's right knee disorder is manifested by severe 
pain and weakness.  In November 2007, the Veteran reported 
that he had several falls after the total knee replacement.  
During the May 2009 VA examination, the Veteran reported 
weekly flare-ups that were severe lasting hours and 
significantly affecting his mobility.  The examiner in May 
2009 observed that the Veteran had poor propulsion and he 
found bony joint enlargement, effusion and tenderness of the 
right knee  The examiner determined that the Veteran's right 
knee had a severe effect on numerous activities of daily 
living including chores, shopping and bathing.  After 
considering the evidence of record and resolving all doubt in 
the Veteran's favor, the Veteran's symptoms are most similar 
to the criteria for an evaluation of 60 percent disabling 
under Diagnostic Code 5055 as of November 1, 2007.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain and 38 C.F.R. § 
4.71a, Diagnostic Code 5257, addressing subluxation and 
laxity; however, an evaluation in excess of 60 percent is 
precluded under 38 C.F.R. § 4.68, which states that the 
combined rating for a disability of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were amputation to be performed.  The Board notes that 
amputation of the thigh, above the knee, at the middle or 
lower third is evaluated as 60 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5162 (2009).  Therefore, an evaluation in 
excess of 60 percent is precluded.

According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for service-connected chondromalacia and arthritis of the 
right knee, status post chronic ACL tear, partial 
meniscectomy, synovectomy and total knee replacement is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's right knee disorder with the 
established criteria found in the rating schedule for knee 
disorders to include residuals from knee replacement shows 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.  The Board notes that 
the record shows that the Veteran is currently unemployed and 
the Veteran asserted that he is unable to work.  See August 
2005 notice of disagreement.  However, the evidence does not 
indicate that his right knee disorder has caused marked 
interference with his employment beyond what has already been 
contemplated in the assigned evaluation.  Furthermore, the 
medical record does not show that the Veteran's service-
connected chondromalacia and arthritis of the right knee, 
status post chronic ACL tear, partial meniscectomy, 
synovectomy and total knee replacement has necessitated 
frequent periods of hospitalization during the appeal period 
or otherwise rendered impracticable the regular schedular 
standards for rating such disability.  Under these 
circumstances, and in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

Left Knee

The Board observes that the Veteran's service-connected 
degenerative joint disease of the left knee is currently 
evaluated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5257.  However, in the 
discussion section of the February 2004 rating decision, it 
appears the grant of the 20 percent disability rating was 
based on a 10 percent rating due to functional loss on use 
because of increased pain with movement and another 10 
percent rating for pain on motion with X-ray evidence of 
degenerative joint disease solely under Diagnostic Code 5010.  

As discussed above, Diagnostic Code 5010, used for rating 
traumatic arthritis, directs that traumatic arthritis should 
be evaluated under Diagnostic Code 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. § 
4.71a, Diagnostic Code 5003, Note 1.  
 
The Veteran underwent a VA examination in June 2005.  He 
reported constant pain in the left knee rated as two to four 
out of ten.  The Veteran noted that once or twice a month, he 
would have a flare-up in the left knee with increased pain 
rated as seven or eight out of ten.  The flare-up will last 
approximately two to three days.  There was no loss of motion 
with the flare-ups, but he would stop certain activities, 
such as riding a lawn mower or washing dishes.  He believed 
that the flare-ups were precipitated by weather changes.  The 
Veteran reported that his left knee locks up and swells.  He 
takes Morphine, Hydrocodone and Etodolac for the pain in his 
knees.  On occasion, he will take Aleve for the flare-ups of 
his left knee.  He uses a cane most of the time to ambulate.  
He has used braces in the past, but he quit wearing them in 
2002.  The Veteran reported that he never had surgery on the 
left knee.  He indicated that he can walk five to seven 
minutes at a time and he can walk in a grocery store for 
approximately 30 minutes at the most.  The examiner noted 
that there were no other reported effects to his daily 
activities except that he was unable to participate in any 
sports.  The Veteran indicated that the only recreational 
activity he engages in is to go the creek and fish.  Physical 
evaluation of the Veteran revealed that left knee range of 
motion was from zero to 135 degrees.  There was no pain with 
range of motion.  He stated that he has had pain in his left 
knee, but it was less than the right with repetitive motion.  
There was no lack of endurance, weakness or fatigability with 
repetitive motion and no change in range of motion.  The 
Veteran had normal strength of the left knee and there was no 
pain with resistive motion.  There was no change in strength 
with repetitive motion.  The Veteran had negative McMurray's 
test and negative drawer test on the left knee.  The left 
knee did not demonstrate any medial or lateral ligamentous 
laxity.  There was no redness, increased warmth or abnormal 
motion.  The Veteran had stated tenderness to palpation of 
the lateral joint line of the left knee.  There was no 
evidence of unusual shoe wear or breakdown.  The examiner 
also noted that the Veteran did not have ankylosis of the 
left knee.  

A September 2005 VA treatment record revealed that varus 
valgus of the left knee was stable.  The Veteran was able to 
extend the left knee to zero and flex to 120 degrees. 

The Veteran was provided with a VA examination in May 2009.  
The examiner noted that the symptoms of the Veteran's left 
knee included giving way, pain, stiffness, weakness, 
incoordination, decreased speed of joint motion, occasional 
locking episodes and swelling.  The Veteran had weekly, 
severe flare-ups that lasted hours.  The Veteran reported 
that his standing was limited to 20 minutes and he was only 
able to walk about 100 feet.  The examiner noted that the 
Veteran had poor propulsion.  There was evidence of abnormal 
weight bearing based on increased wear on the outside of the 
heel of the left shoe.  A physical evaluation of the left 
knee revealed crepitance, effusion and tenderness.  There was 
objective evidence of pain with active motion.  The Veteran's 
left knee was able to flex to 100 degrees.   Extension of the 
left knee was limited to seven degrees.  There was also 
objective evidence of pain following repetitive motion; 
however, there was no evidence of additional limitation after 
three repetitions.  The examiner noted that there was no 
evidence of ankylosis.  The Veteran was not employed.  The 
examiner determined that the Veteran's left knee had a severe 
effect on the following usual daily activities: chores, 
shopping, recreation, traveling, bathing and driving on long 
trips.  He determined that the Veteran was prevented from 
engaging in any sports.  His left knee disorder had a 
moderate affect on dressing, toileting, grooming and driving 
on short trips.  

The Veteran is currently rated as 20 percent disabling for 
the left knee under Diagnostic Code 5010 for pain on motion 
with x-ray evidence degenerative joint disease and additional 
functional loss on use due to increased pain with movement.  
In order for the Veteran to receive the next higher rating of 
30 percent for limitation of motion, the medical evidence of 
record must show that his left knee disability is manifested 
by leg extension limited to 20 degrees under Diagnostic Code 
5261 or flexion limited to 15 degrees under Diagnostic Code 
5260.  

The Board notes that in determining the 20 percent disability 
rating for the left knee, the RO determined that the 
Veteran's limitation of extension was noncompensable.  
Although the RO determined that the limited range of motion 
of the Veteran's left knee was noncompensable under 
Diagnostic Codes 5260 and 5261, the RO provided the Veteran 
with a separate 10 percent disability rating for painful 
motion of the joint under 38 C.F.R. § 4.59.  

Based on the evidence of record, the most pertinent discussed 
above, the Board finds that the Veteran did not objectively 
demonstrate limited left leg extension of 20 degrees or 
limited leg flexion of 15 degrees at any time relevant to the 
current appeal period.  Rather, at the worst, the Veteran was 
limited to 7 degrees of extension and 100 degrees of flexion 
at the May 2009 VA examination.  The Board notes that 
Diagnostic Code 5003 provides that if the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  Even if the Board determined that the limitation 
of extension to 7 degrees more closely approximates 
limitation of motion to 10 degrees, this would only provide 
the Veteran with a 10 percent disability rating for 
limitation of motion, which he is already in receipt of under 
Diagnostic Code 5003.  Therefore, it would not provide any 
benefit to the Veteran.  

In addition, the RO provided the Veteran with an additional 
10 percent evaluation for actual painful joints on repetitive 
motion under 38 C.F.R. § 4.59.  Thus, the Veteran's currently 
assigned disability evaluations for left knee arthritis 
contemplate the criteria under DeLuca and it is compensated 
for additional functional loss due to pain.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board concludes that the 
assignment of the additional 10 percent disability rating for 
each knee by the RO adequately compensates the Veteran for 
any loss of function due to pain, weakness, fatigability, 
incoordination or pain on movement of a joint.  

The Board has also considered whether the Veteran is entitled 
to a higher rating for degenerative joint disease of the left 
knee under alternative diagnostic codes.  The codes that 
provide a disability evaluation in excess of 20 percent for a 
disability of the knee that have not already been considered 
include Diagnostic Codes 5256 and 5262.  The Veteran does not 
have ankylosis of the knee or impairment of the tibia or 
fibula.  Accordingly, diagnostic codes 5256 and 5262 for knee 
and leg conditions are not applicable in this case.  See 38 
C.F.R. § 4.150, Diagnostic Code 5256 and 5262.

The Board also has considered whether the Veteran is entitled 
to a separate evaluation for instability of the left knee 
under Diagnostic Code 5257.  As noted above, separate 
evaluations may be assigned for arthritis with limitation of 
motion of a knee (Diagnostic Codes 5003-5010) and for 
instability of a knee (Diagnostic Code 5257).  VAOPGCPREC 23-
97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997) 
and VAOPGCPREC 9-98 (August 14, 1998), published at 63 Fed. 
Reg. 56,704 (1998).  A review of the record does not show any 
evidence of instability of the left knee.  During the May 
2009 VA examination, the Veteran reported giving way, pain, 
weakness, incoordination, occasional locking episodes and 
swelling.  However, the Veteran denied instability of the 
right knee.  Furthermore, the objective evidence reveals that 
the Veteran did not have clicks, snaps, grinding or 
instability of the left knee.  Thus, the Board finds that the 
Veteran is not entitled to a separate disability rating under 
Diagnostic Code 5257.  

The Board notes that a staged rating is not applicable in 
this case.  As discussed above, the evidence of record does 
not show that the Veteran's symptoms fluctuated materially 
during the course of this appeal.  As such, a staged rating 
is not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 20 percent.  

With respect to whether the Veteran should be referred for a 
higher rating under an extra-schedular rating, the evidence 
does not show such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
degenerative joint disease of the left knee are inadequate.  
A comparison between the level of severity and symptomatology 
of the Veteran's left knee disability with the established 
criteria found in the rating schedule for leg instability, 
limitation of extension and limitation of flexion shows that 
the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.  The Board notes that 
the record reveals that the Veteran is currently unemployed.  
Nonetheless, the evidence does not indicate that the 
degenerative joint disease of the left knee has caused marked 
interference with his employment that is not already 
contemplated in the rating criteria, necessitated frequent 
periods of hospitalization or has otherwise rendered 
impracticable the regular schedular standards for rating such 
disability.  Under these circumstances, and in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).


	(CONTINUED ON NEXT PAGE)

ORDER

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected chondromalacia and arthritis of the right 
knee, status post chronic ACL tear, partial meniscectomy, 
synovectomy and total knee replacement prior to November 30, 
2004 is denied.  

2.  Entitlement to a separate rating of 10 percent for 
instability of the Veteran's service-connected chondromalacia 
and arthritis of the right knee, status post chronic ACL 
tear, partial meniscectomy, synovectomy and total knee 
replacement prior to November 30, 2004 is granted.  

3.  Entitlement to an evaluation of 40 percent for service-
connected chondromalacia and arthritis of the right knee, 
status post chronic ACL tear, partial meniscectomy, 
synovectomy and total knee replacement between January 1, 
2005 and September 12, 2006 is granted.
 
4.  Entitlement to a separate rating of 10 percent for 
instability of the Veteran's service-connected chondromalacia 
and arthritis of the right knee, status post chronic ACL 
tear, partial meniscectomy, synovectomy and total knee 
replacement between January 1, 2005 and September 12, 2006 is 
granted.

5.  Entitlement to an evaluation of 60 percent for service-
connected chondromalacia and arthritis of the right knee, 
status post chronic ACL tear, partial meniscectomy, 
synovectomy and total knee replacement as of November 1, 2007 
is granted.

6.  Entitlement to an evaluation in excess of 20 percent for 
service-connected degenerative joint disease of the left knee 
is denied. 


____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


